                     Case 3:20-cr-00374-BR                 Document 1           Filed 07/22/20         Page 1 of 7


   .
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District of Oregon

                  United States of America                           )
                                V.                                   )
                                                                     )      Case No.   3:20-mj-159
                TAYLOR CHARLES LEMONS                                )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)
                             CRIMINAL COMPLAINT
               BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    July 22, 2020                 in the county of             Multnomah         in the
                       District of            Oremm              , the defendant(s) violated:

               Code Section                                                     Offense Description
18 U.S.C. § 111(a)(1)                           Felony Assault on a Federal Officer




          This criminal complaint is based on these facts:
See attached Affidavit of Senior Inspector William Boldin, U.S. Marshals Service




          ivf Continued on the attached sheet.
                                                                                /s/ Signed by telephone IAW Fed. R. Crim. P. 4.
                                                                                                Complainant's signature

                                                                              William Boldin, Sr. Inspector, U.S. Marshals Service
                                                                                                 Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Cri
      t
teleph~-        J?.·,SS     @lp.m.
Date     · ,        yj=d--J, cJ..a>.,:2-i)
City and state:                         Portland, Oregon                                        Hon. John V. Acosta
                                                                                                 Printed name and title
         Case 3:20-cr-00374-BR           Document 1        Filed 07/22/20       Page 2 of 7




DISTRICT OF OREGON                      )
                                        ) ss: AFFIDAVIT OF Senior Inspector
County of Multnomah                     )     William Boldin

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

        I, William Boldin, being duly sworn, do hereby depose and state as follows:

                               Introduction and Agent Background

        1.      I am employed as a Sr. Inspector with the U.S. Marshals Service and have been

so employed since July 2003. I have completed the Basic Deputy U.S. Marshal Academy and

the Federal Crin1inal Investigators Training Program. My duties include conducting

investigations into violations of federal law and have conducted numerous investigations

involving assaults and threats on federal officers and employees.

        2.      I submit this affidavit in support of a criminal complaint and arrest warrant for

Taylor CHARLES LEMONS. As set forth below, there is probable cause to believe, and I do

believe, that LEMONS committed the felony offense of Assaulting a Federal Officer, in

violation of 18 U.S.C. §§ 11 l(a)(l).

        3.     The facts set forth in this affidavit are based on the following: my own personal

knowledge, knowledge obtained from other individuals during my participation in this

investigation, including other law enforcement officers, interviews of witnesses, my review of

records related to this investigation, communication with others who have knowledge of the

events and circumstances described herein, and information gained through my training and

experience. Because this affidavit is submitted for the limited purpose of establishing probable

cause in support of the application for an arrest warrant, it does not set forth each fact that I or

others have learned during this investigation.
           Case 3:20-cr-00374-BR                Document 1           Filed 07/22/20          Page 3 of 7




                                                 Applicable Law

          4.      18 U.S.C. § 11 l(a)(l) makes it an offense to forcibly assault, resist, oppose,

impede, intimidate, or interfere with any person designated in 18 U.S.C. § 1114 while engaged in

or on account of the performance of official duties. Persons designated in§ 1114 include any

officer or employee of the United States or of any agency in any branch of the United States

government while such officer or employee is engaged in or on account of the performance of

official duties, and any person assisting such an officer or employee in the performance of

official duties. Under§ 11 l(a), simple assault is a misdemeanor, but where the assaultive acts

involve physical contact with the victim, the offense is a felony punishable by imprisonment up

to 8 years.

                                         Statement of Probable Cause

          5.      Since on or about May 26, 2020, protesters have gathered in Portland public areas

to protest. Three of these public areas are Lownsdale Square, Chapman Square and Terry

Schrunk Plaza. The Portland Justice Center, housing Portland Police Bureau's (PPB) Central

Precinct and the Multnomah County Detention Center (MCDC), border these parks, as does the

Mark O.Hatfield United States Federal Courthouse 1• The United States of America owns the

entire city block (Block #24) occupied by the courthouse building depicted below:




1
  As part of my duties, I am familiar with the property boundaries for federal facilities in the Portland Oregon area.
The federal government owns the entire city block occupied by the Mark 0. Federal Courthouse. Easements have
been granted for the sidewalks surrounding the facility. The property boundary extends past the sidewalks and into
the streets surrounding the courthouse.
    Page 2 - Affidavit of Sr. Inspector                                      USAO Version Rev. April 2018
    William Boldin
        Case 3:20-cr-00374-BR            Document 1                     Filed 07/22/20   Page 4 of 7




                                       ~Af"'"4r
                                       "-M ,:,:.W. UTrS, Ji£6M' ,1-,.




Daily protests have regularly been followed by nightly criminal activity in the form of

vandalism, destruction of property, looting, arson, and assault. Most violent of these impacting

federal property occurred on May 28, 2020, when the Portland Field Office for the Immigration

and Customs Enforcement (ICE) was targeted by a Molotov Cocktail. The Mark 0. Hatfield

Courthouse has experienced significant damage to the fa<;ade, glass, and building fixtures during

the weeks following this incident, and was targeted by a Molotov Cocktail on the night of July

22, 2020. Additionally, mounted building security cameras and access control devices have been

vandalized or stolen. The most recent repair estimate for the damage at the Mark 0. Hatfield

Courthouse is in excess of $50,000. Other federal properties in the area routinely being

vandalized include the historic Pioneer Federal Courthouse, the Gus Solomon Courthouse, and

the Edith Green Wendall Wyatt Federal Office Building. FPS law enforcement officers, U.S.

Marshal Service Deputies and other federal law enforcement officers working in the protection

of the Mark 0. Hatfield Courthouse have been subjected to assault, threats, aerial fireworks



 Page 3 - Affidavit of Sr. Inspector                                         USAO Version Rev. April 2018
 William Boldin
           Case 3:20-cr-00374-BR             Document 1          Filed 07/22/20        Page 5 of 7




including mortars, high intensity lasers targeting officer's eyes, thrown rocks, bottles and

balloons filled with paint, and vulgar language from demonstrators while performing their duties.

          6.     On multiple occasions on July 22, 2020, protesters attempted to set fire to, and

breach into, the Mark 0. Hatfield Federal United States Courthouse (USCH) setting fires against

the building, and by removing the wooden protective sheets used to board up windows and

entrances of the USCH. As protesters made a hole through a wooden sheet, U.S. Customs and

Border Protection (CBP), U.S. Marshals Service (USMS), and FPS tactical team deployed to the

affected area to prevent further damage and a possible breach into the USCH. Tactical teams

verbally and visually identified themselves as "POLICE" and ordered protesters to move away

from the USCH.

          7.     After tactical teams dispersed the crowd, the USMS tactical team established a

perimeter in front of the USCH to maintain security while other officers repaired and secured

doors that had been damaged in the attack.

          8.     At approximately 02: 15 a.m., an unknown male, later identified as LEMONS,

carrying a home-made shield, ran up to members of the USMS tactical team. LEMONS charged

towards U.S. Marshal Service Law Enforcement Officer 1 (USMS LEO 1) in an aggressive

manner, with his makeshift shield in front of him, and USMS LEO 1 pushed him back with his

left arm, while ordering him to stay back. LEMONS responded by charging at USMS LEO 1 a

second time, utilizing his shield to strike USMS LEO 1 in his left arm, pushing USMS LEO 1

backwards causing USMS LEO 1 to lose his balance. 2 At the time LEMONS approached, USMS

LEO 1 was standing on Third Street in front of the USCH building, up against the sidewalk when



2
 The identities of these U.S. Marshal Service Law Enforcement Officers (USMS LEOs) are personally known to
me. I know these USMS LEOs to be federal officers for the purposes of 18 U.S.C. § 1114. I have withheld their
names from this affidavit for their safety and security.
    Page 4 - Affidavit of Sr. Inspector                                 USAO Version Rev. April 2018
    William Boldin
            Case 3:20-cr-00374-BR              Document 1          Filed 07/22/20          Page 6 of 7




LEMONS initially struck USMS LEO 1. USMS LEO 1 was wearing his tactical uniform, clearly

marked with patches identifying him as a law enforcement officer, and wearing protective gear

including a helmet, gas mask, and body armor.

          9.      USMS LEO 2 and USMS LEO 3 told LEMONS he was under arrest and took him

to the ground. LEMONS violently resisted arrest by twisting, turning, and fighting with the

officer. LEMONS continued to fight with officers and had to be forcefully carried into the

USCH.

          9.      While the arrest was occurring, numerous other violent protestors were present

and continued launchings fireworks, throwing objects, and yelling threats at law enforcement. At

the same time other officers were still attempting to secure the USCH. LEMONS actions caused

a severe risk of physical harm to law enforcement and federal property.

          10.     Subsequent to the arrest LEMONS was turned over to USMS deputies to be taken

to the cellblock. USMS LEO 4 searched LEMONS after arrest and located a Luger LCP pistol,

loaded with 6 rounds, in his right, front, pants pocket. Simultaneous to the weapon being found,

LEMONS stated that he had the weapon. Initial checks indicate that LEMONS has a valid CCW

permit. 3

          11.     Affiant personally observed the arrest and can attest to the information contained

in this affidavit.

          12.     While in the USMS cellblock affiant and USMS LEO 4 attempted to interview

LEMONS. LEMONS provided biographical information but invoked his right to remain silent




3
  There are potential crimes related to LEMONS possession of the firearm during this incident that are still under
investigation.


    Page 5 - Affidavit of Sr. Inspector                                     USAO Version Rev. April 2018
    William Boldin
         Case 3:20-cr-00374-BR          Document 1        Filed 07/22/20     Page 7 of 7




and to have an attorney present during questioning. USMS investigators terminated all contact

with LEMONS, and he was not interviewed.

                                            Conclusion

       14.     Based on the foregoing, I have probable cause to believe, and I do believe, that

Taylor Charles LEMONS committed a violation of 18 U.S.C. § 11 l(a)(l), and in so doing made

physical contact with USMS LEO 1.

       15.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Paul T.

Maloney, who advised that in his opinion the affidavit and complaint are legally and factually

sufficient to establish probable cause to support the issuance of the requested criminal complaint

and arrest warrant.

                                                       Isl Sworn to by telephone
                                                       In accordance with Fed. R. Crim. P. 4.1
                                                       William Boldin, Senior Inspector
                                                       U.S. Marshals Service

       Sworn to by telephone or other reliable means at 8..'S~.m. in accordance with

Fed. R. Crim. P. 4.1 this   c2cx 17~ay of July 2020.

                                                                   J.01--



 Page 6 - Affidavit of Sr. Inspector                             USAO Version Rev. April 2018
 William Boldin
